DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Amendments 
Acknowledgment of receiving amendments to the claims, which were received by the Office on 02/02/2022. 
Response to Arguments
Applicant’s arguments with respect to claims 2, 14-15 and 18-19 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 02/02/2022, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, change “a first ADC” to “a first analog to digital converter (ADC)”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2, 14-15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sekine (US 2015/0319341 A1).

	Regarding claim 2, Sekine teaches a solid-state imaging device (Sekine, Figs. 4 and 9(B)) comprising: 
a pixel array unit (Sekine, Figs. 4 and 9(B), pixel section 44a) including a first pixel unit (Sekine, Fig. 9(B), The first pixel unit is the left column of pixels.) and a second pixel unit (Sekine, Fig. 9(B), The second pixel unit is the left column of pixels second from the left.) that output electric signals obtained by photoelectric conversion (Sekine, Paragraph 0064), wherein the first pixel unit and the second pixel unit are arranged in a horizontal direction that is perpendicular to a vertical direction (Sekine, Fig. 9(B), The first pixel unit and second pixel unit are arranged horizontally.); and 
th VSL from the left.), a second VSL (Sekine, Fig. 9(B), The second VSL is the left VSL.), and a third VSL (Sekine, Fig. 9(B), The second VSL is the VSL second from the left.) wired in the vertical direction (Sekine, Figs. 4 and 9(B), The VSLs are wired vertically.), wherein the first VSL is shared by the first and second pixel units (Sekine, Fig. 9(B), Paragraph 0105, The first VSL (5th VSL) is shared by the first and second pixel units when the HAVE signal is on to average the pixels.) adjacent to each other in a two-dimensional manner including horizontally (Sekine, Fig. 9(B), The first pixel unit and second pixel unit are arranged in a two-dimensional manner.),
wherein the first pixel unit includes a first floating diffusion (FD) (Sekine, Fig. 4, The first FD may be the FD of the top two pixels of the first column.), a first selection transistor (Sekine, Fig. 9(B), Paragraph 0105, H9B1 is considered to be a first selection transistor of the first pixel unit.), and a second selection transistor (Sekine, Fig. 4, Paragraph 0065, the second selection transistor may be either the address transistor (transistor connected to pulse signal ADRES) or the amplifier transistor (transistor between the address transistor and the VSL) of the top two pixels of the first column.), 
wherein the second pixel unit includes a second FD (Sekine, Fig. 4, The second FD may be the FD of the top two pixels of the second column.), a third selection transistor (Sekine, Fig. 9(B), Paragraph 0105, H9B2 is considered to be a third selection transistor of the second pixel unit.), and a fourth selection transistor (Sekine, Fig. 4, Paragraph 0065, the fourth selection transistor may be either the address transistor (transistor connected to pulse signal ADRES) or the amplifier transistor (transistor  
wherein the first and second FDs are connected to the first VSL via the first and third selection transistors (Sekine, Fig. 9(B), Paragraph 0105, When the HAVE signal is on, the first and second FDs are connected to the first VSL (5th VSL) via the first and third selection transistors (H9B1 and H9B2).), 
wherein the first FD is connected to the second VSL via the second selection transistor (Sekine, Fig. 4, The first FD is connected to the second VSL (left VSL) via the second selection transistor (address transistor or amplifier transistor of the top two pixels of the first column).), and 
wherein the second FD is connected to the third VSL via the fourth selection transistor (Sekine, Fig. 4, The second FD is connected to the second VSL (second VSL from the left.) via the fourth selection transistor (address transistor or amplifier transistor of the top two pixels of the second column from the left).).

Regarding claim 14, Sekine teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the first VSL is wired for two columns of pixel units (Sekine, Fig. 9(B), The first VSL (5th VSL) is wired for at least two columns of pixel units.).

Regarding claim 15, Sekine teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the second VSL and the third VSL are wired for 

Regarding claim 19, Sekine teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the first and second pixel units each comprise eight pixels (Sekine, Fig. 9(B), Eight or more pixels of the column may be considered to be a pixel unit.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (US 2015/0319341 A1) in view of Kitami et al. (US 2009/0128678 A1).

Regarding claim 18, Sekine teaches the solid-state imaging device according to claim 2 (see claim 2 analysis), wherein the first VSL, the second VSL, and the third VSL are connected to an ADC circuit (Sekine, Fig. 4, ADC circuit 47, Paragraph 0067). Examiner notes: based on applicant’s specification ADC is interpreted as an analog to digital converter (ADC).

In reference to Kitami et al. (hereafter referred as Kitami), Kitami teaches wherein a first VSL is connected to a first ADC, wherein a second VSL is connected to a second ADC, and wherein a third VSL is connected to a third ADC (Kitami, Fig. 3, AD circuit 81, Paragraph 0045, Each vertical signal line is connected to a separate ADC.).
These arts are analogous since they are both related to imaging devices. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Sekine with the teaching of providing separate ADCs for each VSL as seen in Kitami to allow for parallel analog to digital conversion of the vertical signal lines.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY J CHIU/Examiner, Art Unit 2698               

/Timothy J Henn/Acting Supervisory Patent Examiner of Art Unit 2698